J-S01031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ADAM EUGENE PITTINGER                 :
                                       :
                   Appellant           :   No. 674 MDA 2021

            Appeal from the PCRA Order Entered April 27, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0003857-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ADAM EUGENE PITTINGER                 :
                                       :
                   Appellant           :   No. 675 MDA 2021

            Appeal from the PCRA Order Entered April 27, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0004111-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ADAM EUGENE PITTINGER                 :
                                       :
                   Appellant           :   No. 676 MDA 2021

            Appeal from the PCRA Order Entered April 27, 2021
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0004322-2016
J-S01031-22


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ADAM EUGENE PITTINGER                        :
                                                 :
                       Appellant                 :   No. 677 MDA 2021

               Appeal from the PCRA Order Entered April 27, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0005452-2016


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 FILED: MAY 24, 2022

        Appellant, Adam Eugene Pittinger, appeals pro se from the order

dismissing as untimely his first petition filed under the Post Conviction Relief

Act (“PCRA”).1 We affirm.

        We glean the following relevant procedural history from the certified

records and our prior decision in these matters.          See Commonwealth v.

Pittinger, No. 1638 MDA 2017, 2018 WL 5077092, at *1-2 (Pa. Super., filed

October 18, 2018) (unpublished memorandum).

        In 2016, Appellant was charged at four dockets with 24 total counts of

burglary and related charges. On May 3, 2017, Appellant entered an open

guilty plea to three felony burglary counts and one count of misdemeanor

theft, one charge at each of the four dockets. That same day, the trial court

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.

                                           -2-
J-S01031-22



imposed an aggregate sentence of 6 to 20 years’ imprisonment. Following

sentencing, Appellant filed pro se motions to withdraw his plea and reduce his

sentence, which the trial court denied after a hearing.

        Appellant filed timely appeals of his convictions through counsel, and

counsel filed an Anders2 brief and application to withdraw. On October 18,

2018, this Court issued a decision affirming Appellant’s judgment of sentence

and granting counsel’s application to withdraw. See id. Appellant filed a pro

se application for reargument on November 5, 2018, which this Court denied

on December 20, 2018.3

        Appellant did not file a timely petition for allowance of appeal in our

Supreme Court and instead he filed with our Supreme Court a petition for

leave to file a nunc pro tunc petition for allowance of appeal on February 12,

2019.     On May 15, 2019, the Court denied Appellant’s petition.          See


____________________________________________


2   Anders v. California, 386 U.S. 738 (1967).
3We note that Appellant’s application for reargument was required to be filed
within 14 days of our decision, on November 1, 2018. Pa.R.A.P. 2542(a)(1).
However, pursuant to the prisoner mailbox rule, a pro se prisoner’s
submissions are deemed filed on the date delivered to prison authorities for
mailing. Commonwealth v. Kennedy, 266 A.3d 1128, 1132 n.8 (Pa. Super.
2021). Appellant’s application for reargument was mailed from the state
correctional institute where he was residing sometime before November 5,
2018, the date it was stamped as received by this Court. Although the
postmark on the envelope preserved on the docket is illegible and the
application for reargument is undated, the Commonwealth represents in its
brief that the application was timely under the prisoner mailbox rule as it was
mailed on or before October 29, 2018. Commonwealth Brief at 8 n.5. We
assume for the purpose of this decision that the application for reargument
was timely filed.

                                           -3-
J-S01031-22



Commonwealth v. Pittinger, No. 28 MM 2019 (Pa., filed May 15, 2019) (per

curiam order).

       On May 14, 2020, Appellant filed pro se the instant PCRA petition

addressing his convictions and sentence at each of the four trial court dockets.

Counsel was appointed to represent Appellant. Instead of filing an amended

PCRA petition, PCRA counsel filed a motion to withdraw as well as a

Turner/Finley4 no-merit letter, which the court granted. On March 30, 2021,

the PCRA court filed a Pa.R.Crim.P. 907 notice of its intention to dismiss

Appellant’s petition without a hearing. Appellant did not file a response to the

notice.   On April 27, 2021, the PCRA court entered an order dismissing

Appellant’s petition as untimely. Appellant then filed timely pro se notices of

appeal.

       On appeal, Appellant asserts that his petition was in fact timely as it was

filed within one year of our Supreme Court’s denial of his petition for leave to

file a nunc pro tunc petition for allowance of appeal.       Even if not timely,

Appellant argues that his appeal falls under the timeliness exceptions based

upon governmental interference, newly discovered facts, and a newly

recognized retroactive constitutional right.

       Under the PCRA, any petition, “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes final.”


____________________________________________


4 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -4-
J-S01031-22



42 Pa.C.S. § 9545(b)(1). A PCRA petition may be filed beyond the one-year

time period only if the petitioner pleads and proves one of the following three

exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

Id.; see also Commonwealth v. Anderson, 234 A.3d 735, 737 (Pa. Super.

2020).

      Any petition attempting to rely on these exceptions “shall be filed within

one year of the date the claim could have been presented.” 42 Pa.C.S. §

9545(b)(2). The PCRA’s time limitations implicate our jurisdiction and may

not be altered or disregarded in order to address the underlying merits of a

claim. Commonwealth v. Laboy, 230 A.3d 1134, 1137 (Pa. Super. 2020).

“The timeliness requirements apply to all PCRA petitions, regardless of the

nature of the individual claims raised therein.” Anderson, 234 A.3d at 738

(citation omitted). The PCRA petitioner bears the burden of proving that an

untimely petition falls within one of the three exceptions. Id.

      The PCRA provides that a judgment of sentence “becomes final at the

conclusion of direct review, including discretionary review in the Supreme

                                      -5-
J-S01031-22



Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). This

Court affirmed Appellant’s judgment of sentence on October 18, 2018.

Appellant filed an application for reargument, which this Court denied on

December 20, 2018. Therefore, Appellant had until January 22, 2019 to file

his petition for allowance of appeal with our Supreme Court. See Pa.R.A.P.

1113(a)(1) (petition for allowance of appeal to the Pennsylvania Supreme

Court must be filed within 30 days after the entry of the order of the

intermediate appellate court denying reargument).5

       Appellant did not file a petition for allowance of appeal within the allotted

time frame. Instead, he filed a petition for leave to file a nunc pro tunc petition

for allowance of appeal on February 12, 2019, which our Supreme Court

denied. While our Rules of Appellate Procedure allow for a petitioner to seek

nunc pro tunc relief to permit a late-filed petition for allowance of appeal, the

Rules specifically provide that the filing of an application for nunc pro tunc

relief will not extend the one-year mandatory time limit for filing a PCRA

petition. See Pa.R.A.P. 1113(d), Note (allowing for filing of nunc pro tunc

____________________________________________


5 The thirtieth day after December 20, 2018 was Saturday, January 19, 2019.
The deadline for Appellant to file a petition for allowance of appeal was
extended by rule until Tuesday, January 22, 2019, the first business day after
the Martin Luther King, Jr. holiday. See 1 Pa.C.S. § 1908 (when the last day
for a statutory filing deadline falls on a weekend or holiday, the deadline shall
be extended until the next business day); Pa.R.A.P. 107 (incorporating 1
Pa.C.S. § 1908 with respect to deadlines set forth in the Rules of Appellate
Procedure).

                                           -6-
J-S01031-22



relief to file a late petition for allowance of appeal but providing that “nothing

in this rule is intended to expand upon the jurisdictional time limitations of

the” PCRA); Commonwealth v. Postie, 200 A.3d 1015, 1020 (Pa. Super.

2018) (en banc) (petition for allowance of appeal nunc pro tunc that was

denied by Supreme Court does not alter date on which judgment of sentence

became final for purpose of PCRA); Commonwealth v. Hutchins, 760 A.2d

50, 52, 54 (Pa. Super. 2000) (same).

       Appellant’s conviction thus became final on January 22, 2019, the last

day upon which he could have filed a petition for allowance of appeal, and he

had until January 22, 2020 to file his PCRA petition. 42 Pa.C.S. § 9545(b)(1).

Appellant’s May 14, 2020 PCRA petition was therefore untimely. Accordingly,

Appellant bears the burden of pleading and proving that this case falls within

one of the three PCRA statutory timeliness exceptions. Id.; Anderson, 234

A.3d at 737-38.

       Upon review, we conclude that Appellant’s untimely petition does not

fall within the statutory exceptions.          First, we note that Appellant did not

reference any of the timeliness exceptions in his petition nor did he attempt

to justify his filing beyond the statutory deadline; this defect alone provides

grounds for our affirmance of the PCRA court’s dismissal of the petition.6

Commonwealth v. Furgess, 149 A.3d 90, 93 (Pa. Super. 2016) (“Asserted

____________________________________________


6 Appellant completed a form PCRA petition that included space for allegations
relating to the timeliness exceptions; however, he left this page of his PCRA
petition blank. PCRA Petition, 5/14/20, at 3.

                                           -7-
J-S01031-22



exceptions to the time restrictions for the PCRA must be included in the

petition,   and     may   not    be   raised    for   the   first   time   on   appeal.”);

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007) (appellate

court is without jurisdiction to consider statutory timeliness exceptions not

included in PCRA petition).

       Even construing the allegations in Appellant’s pro se PCRA petition

liberally, we would find that Appellant has not satisfied the timeliness

exception standards. Appellant’s petition includes various allegations relating

to the purported ineffectiveness of his counsel at trial and on direct appeal.

However, the deficient performance of defense counsel does not constitute

“governmental interference” or a new “fact” for the purpose of the timeliness

exceptions     of   Section     9545(b)(1)(i)     and   (ii)   of   the    PCRA.      See

Commonwealth v. Pursell, 749 A.2d 911, 915-17 (Pa. 2000). Furthermore,

Appellant’s PCRA petition does not contain any reference to a newly

recognized retroactive constitutional right that would permit him to evade the

PCRA jurisdictional time bar under Section 9545(b)(1)(iii).

       Accordingly, we conclude that the PCRA court properly found that

Appellant’s PCRA petition was untimely, and Appellant did not satisfy the

PCRA’s timeliness exceptions. We therefore affirm the PCRA court’s April 27,

2021 order dismissing the petition.7

____________________________________________


7Appellant has also raised several claims in his appellate brief of ineffective
assistance by his PCRA counsel.          Appellant’s Brief at 9-10.          In
(Footnote Continued Next Page)


                                           -8-
J-S01031-22



       Order affirmed.

       Judge Nichols joins the Memorandum.

       Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/24/2022


____________________________________________


Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021), our Supreme Court
held that “a PCRA petitioner may, after a PCRA court denies relief, and after
obtaining new counsel or acting pro se, raise claims of PCRA counsel’s
ineffectiveness at the first opportunity to do so, even if on appeal.” Id. at
401. In Bradley, however, the petitioner filed a timely PCRA petition and
then sought to raise a PCRA ineffectiveness claim on appeal. Id. at 384.
Here, by contrast, Appellant filed an untimely petition that did not satisfy the
timeliness exceptions. Because the untimeliness of Appellant’s petition
deprives us of jurisdiction to consider Appellant’s petition, we likewise are
barred from addressing Appellant’s PCRA counsel ineffectiveness claims.
Laboy, 230 A.3d at 1137; see also Commonwealth v. Mead, No. 646 MDA
2021, 2022 WL 984604, at *3 n.2 (Pa. Super., filed April 1, 2022)
(unpublished memorandum) (declining to consider PCRA counsel
ineffectiveness claims raised on appeal from untimely PCRA petition).
We further note that Appellant asserts that he was prevented in conducting
legal research and making necessary filings as a result of the COVID-19
pandemic. Appellant’s Brief at 7. However, Appellant’s PCRA petition was due
on or before January 22, 2020, prior to the onset of the pandemic and ensuing
judicial emergency in March 2020. See In re General Statewide Judicial
Emergency, 228 A.3d 1281 (Pa., filed March 16, 2020) (per curiam)
(declaring general, statewide judicial emergency). Therefore, the COVID-19
pandemic could not have interfered with Appellant filing of his petition within
one year of the date the judgment became final.

                                           -9-